JS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial C nice of the United States in September 1974, is co for the use of the Clerk of Court for ie
purpose of initiating the civil docket sheet. (SEE INSYRUCTIONS ON NEXT PAGE OF THIS FORM)

bia aR eA ARES Fee ye insurance Company

 

 

64 Fulton Blvd. 1255 Drummers Lane, #300
Commack, NY 11725 Wayne, PA 19087
(b) County of Residence of First Listed Plaintif] Suffolk = County of Residence of First Listed Defendant Delaware
(EXCEPT IN U.S. PLAINTIFF CASES) (IN OLS. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

, Attorneys (Firm Name, Address, and Telephone Number) Attomeys (/f Known)
MICHAEL J. PARKER

ONE COMMERCE SQUARE, 2005 MARKET STREET
PHILADELPHIA, PA 19103 (215)568-7500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   

   

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Piace an “X}" in One Box Only) It. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "x" in One Box for Plaintiff
(Por Diversity Caves Only and One Box for Defendant)
41 U.S. Government 3 Federal — PTF DEF PTF DEF
Plaintiff ((LS. Government Not a Party) Citizen of This State J | © 1 Incorporated or Principal Place A4 04
of Business In This State
O 2 U.S. Government 4 Diversity Citizen of Another State 1 2 & 2 Incorporated and Principal Place O5 O5
Defendant (Indicate Citipenship af Parnes in Item Ill) of Business In Another State
Citizen or Subject of a 73 #=(& 3 Foreign Nation 06 OO6
Foreign Country
IV. NATURE OF SUIT (Piace an “xX” in One Hox Oniy) Click here for; Nature of
O 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure [ 422 Appeal 28 USC 158 oT 375 False Claims Act
© 120 Marine I 310 Airplane 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act 6 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372% a))
140 Negotiable Instrument Liabslity 1) 367 Health Care’ F 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault. Libel & Pharmaceutical | __ PROPERTY BRIGHTS 7) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 4 430 Banks and Banking
1 151 Medicare Act 1 330 Federal Employers’ Product Liability fT 830 Patent O 450 Commerce
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated | 460 Deportation
Student Loans | 340 Marine Injury Product New Drug Application [7 470 Racketeer Influenced and
(Excludes Veterans) ST 345 Marine Product Liability [) 840 ‘Trademark Corrupt Organizations
4 153 Recovery of Overpayment Liability PERSONAL PROPERTY |_OLABOR SOCIAL SECURITY 7 480 Consumer Credit
of Veteran's Benefits A 350 Motor Vehicle © 370 Other Fraud | 710 Fair Labor Standards Al 861 HLA (1395ff) & 490 Cable'Sat TV
4 160 Stockholders’ Suits 13 355 Motot Vehicle © 371 Truth in Lending Act “I 862 Black Lung (923) 1 850 Securities'‘Commodities’
1 190 Other Contract Product Liability ST 380 Other Personal [1 720 Labor’Management 1 863 DIWC/DIWW (405(g)) Exchange
“} 195 Contract Product Liability | 360 Other Personal Property Damage Relations | 864 SSID Tithe XVI 890 Other Statutory Actions
M 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act “I 865 RSI (405(g)) 4 891 Agricultural Acts
O 362 Personal Injury - Product Liability 751 Family and Medical J $93 Environmental Matters
= Medical Malpractice Leave Act $95 Freedom of Information
|____REAL PROPERTY _| PRISONER PETITIONS | 790 Other Labor Litigation | FEDERALTAX SUITS _ Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 2% 79] Employee Retirement | 870 Taxes (U.S. Plaintiff 896 Arbitration
A 230 Foreclosure 1 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) “J 899 Administrative Procedure
fl 230 Rent Lease & Ejectment 5 442 Employment A 510 Motions to Vacate 7 871 IRS—Third Party Act/Review or Appeal of
4 240 Torts to Land 5 443 Housing’ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodation O $30 General J 950 Constitutionality of
“290 All Other Real Property 1 445 Amer, w Disabilfies -| 0) 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 462 Naturalization Application
T 446 Amer, w/Disabilfties - | 540 Mandamus & Other | 465 Other Immigration
Other 550 Civil Rights Actions
7 448 Education “355 Prison Condition
$60 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “NX” in One Box Only)
1 Original [12 Removed from 113 Remanded from 14 Reinstatedor © 5 Transferred from © 6 Multidistrict [1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civjl Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION f22 4321001 1332

Brief déscription pf cause:
THIS IS AN APPEAL OF A DENIAL OF LONG TERM DISABILITY BENEFITS UNDER ERISA

VII. REQUESTED IN ©) CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes INo

VIII. RELATED CASE(S)
JUDGE“y 4A E DOCKET NUMBER ee

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 

(See desitrnctions}:

 

 

 

 
